t c summary opinion united_states tax_court alan gregory woolsey and anita lee woolsey petitioners v commissioner of internal revenue respondent docket no 1890-15s filed date stuart h clements and jaime vasquez for petitioners maria cerina de ramos for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure the issues for decision are whether petitioners are entitled to dependency_exemption deductions for their daughter amberley ann sahadi and for their grandchildren m a g m m g and l l s whether petitioners are entitled to the child_tax_credit in respect of m a g m m g and l l s and whether petitioners are liable for the accuracy-related_penalty under sec_6662 unless otherwise indicated all subsequent section references are to the internal_revenue_code as amended and in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure all monetary amounts have been rounded to the nearest dollar for privacy reasons the court refers to minor children by their initials see rule a the court does so throughout this summary opinion even though two of petitioners’ grandchildren were no longer minors at the time of trial and one of them testified on behalf of petitioners at trial background some of the facts have been stipulated and they are so found the court incorporates by reference the parties’ stipulation of facts and accompanying exhibits petitioners resided in the state of texas at the time that the petition was filed with the court petitioners filed their form_1040 u s individual_income_tax_return as married_filing_jointly and claimed dependency_exemption deductions for their daughter amberley ann sahadi ms sahadi and for their grandchildren m a g m m g and l l s and the child_tax_credit in respect of m a g m m g and l l s the latter three individuals are ms sahadi’s children in ms sahadi wa sec_38 years old over the years ms sahadi has struggled with substance abuse and she entered a rehabilitation facility for a week in during that year petitioners provided financial support to ms sahadi as well as to m a g m m g and l l s for among other things clothing medical and dental expenses car expenses insurance cell phone expenses and school supplies during the year in issue ms sahadi m a g m m g and l l s resided with petitioners at petitioners’ residence in corpus christi texas from january until september in date petitioners purchased a mobile home in corpus christi texas for ms sahadi m a g m m g and l l s at some point thereafter during that year ian g athas mr athas moved into the mobile home with ms sahadi and her three children mr athas is not the biological father of any of the children in date ms sahadi and mr athas signed and filed a form_1040 for sahadi return signifying their filing_status by checking the box for married_filing_jointly at the bottom of page of the sahadi return in the section labeled paid preparer use only was the preparer’s name ruth bush and the firm’s name jackson hewitt tax service as relevant ms sahadi and mr athas claimed on the sahadi return dependency_exemption deductions for m a g m m g and l l s and the additional_child_tax_credit in respect of m a g m m g and l l s respondent accepted and processed the return and issued the refund that ms sahadi and mr athas had requested on the sahadi return in date respondent sent petitioners a notice_of_deficiency disallowing petitioners’ dependency_exemption deductions for ms sahadi and for m a g m m g and l l s and the child_tax_credit in respect of m a g m m g and l l s additionally respondent determined that petitioners were liable for the accuracy-related_penalty under sec_6662 and b and on the basis of both negligence or disregard of rules or regulations and substantial_understatement_of_income_tax in response petitioners filed a timely petition for redetermination with the court this case was originally called for trial on date in san antonio texas at that time petitioner alan gregory woolsey mr woolsey appeared and met with pro bono counsel who advised him that ms sahadi was an important witness mr woolsey then orally moved for a continuance in order to allow petitioners time to call ms sahadi as a witness on their behalf the court granted mr woolsey’s motion in due course this case was called for trial on monday date in san antonio at that time petitioner anita lee woolsey mrs woolsey appeared and met with pro bono counsel who then entered their appearances on petitioners’ behalf and tried the case that afternoon although ms sahadi was apparently in the hospital from january through and therefore not available to testify on january petitioners neither requested that the case be tried later during the week of january nor moved for a continuance discussion i burden_of_proof in general the commissioner’s determination in a notice_of_deficiency is presumed to be correct and the taxpayer bears the burden to show otherwise rule a 503_us_79 290_us_111 deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction or credit claimed 308_us_488 although the burden may shift to the commissioner under sec_7491 if certain requirements are satisfied petitioners have not alleged that the section applies and the record does not support its applicability ii dependency_exemption deductions in computing taxable_income sec_151 allows as a deduction an exemption for each dependent of a taxpayer sec_152 defines the term dependent to mean either a qualifying_child see sec_152 c or a qualifying_relative see sec_152 d of the taxpayer a qualifying_relative petitioners do not contend that ms sahadi was a qualifying_child rather they contend that she was a qualifying_relative the term qualifying_relative means an individual a who bears a specified relationship to the taxpayer b whose gross_income is less than the exemption_amount c with respect to whom the taxpayer provides over one-half of the individual’s support and d who is not a qualifying_child of the taxpayer or of any other taxpayer sec_152 however even if an individual satisfies the requirements of sec_152 the individual may not be treated as a dependent of a taxpayer if he or she filed a joint income_tax return with his or her spouse for the taxable_year beginning in the calendar_year in which the taxable_year of the taxpayer begins sec_152 respondent does not dispute that ms sahadi satisfies the requirements of sec_152 however in respondent’s view the sahadi return disqualifies ms sahadi from being claimed as petitioners’ dependent pursuant to sec_152 in that regard respondent argues that the sahadi return is evidence of a common_law marriage and contends that petitioners have not satisfied their burden of establishing otherwise in contrast petitioners contend that the sahadi return is a fraudulent return and thus invalid because ms sahadi and mr athas were not in a valid common_law marriage in under texas law or otherwise legally married therefore petitioners argue that sec_152 does not bar them from claiming ms sahadi as a qualifying_relative for purposes of the dependency_exemption deduction the court applies texas law to determine whether the relationship between ms sahadi and mr athas was a legal and valid common_law marriage in see nicholas v commissioner tcmemo_1991_393 schmidt v commissioner tcmemo_1981_38 the three elements of a common_law marriage in texas are the couple agreed to be married after the agreement they lived together as husband and wife and they represented to others that they are married see tex fam code ann sec_2 a west russell v russell s w 2d tex all three elements must coexist to establish a valid common_law marriage winfield v renfro s w 2d tex app on the record before us there is insufficient evidence to support a finding that ms sahadi and mr athas were not common_law married in although mrs woolsey and m a g testified at trial that neither was aware that ms sahadi was married to mr athas in the sahadi return is strong evidence that a common_law marriage existed between ms sahadi and mr athas petitioners did not seek to call ms sahadi or mr athas to testify at trial even though mr woolsey had previously been told that his daughter was an important witness and requested and was granted a continuance on that basis under the circumstances presented and given the record before us the court is not prepared to hold that the sahadi return that ms sahadi and mr athas filed was invalid because they were not married absent testimony from ms sahadi or mr athas or at least more definitive evidence than that presented accordingly the court holds that ms sahadi was not a qualifying_relative of petitioners for see rule a respondent’s determination that petitioners are not entitled to a dependency_exemption deduction for her is therefore sustained b qualifying_child petitioners contend that m a g m m g and l l s were their qualifying children for in order to be a taxpayer’s qualifying_child an individual must a bear a specified relationship to the taxpayer b have the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year c meet certain age requirements d have not provided more than one-half of his or her own support for the year and if married e have not filed a joint_return other than only for a claim of refund with his or her spouse sec_152 m a g m m g and l l s satisfy the requirements under sec_152 to be qualifying children of both petitioners and ms sahadi they are petitioners’ grandchildren and ms sahadi’s children they had the same principal_place_of_abode as petitioners and ms sahadi for more than one-half of they were minors during they did not provide more than one-half of their own support in and none of them were married and therefore none filed a joint_return for see sec_152 a - e in this type of situation the tie-breaker rule under sec_152 provides that if an individual may be claimed as a qualifying_child by two or more taxpayers for a taxable_year the individual shall be treated as the qualifying_child of the taxpayer who is the parent of the individual accordingly m a g m m g and l l s were the qualifying children of ms sahadi petitioners are therefore not entitled to dependency_exemption deductions for them for iii child_tax_credit sec_24 and c provides that a taxpayer is entitled to a child_tax_credit with respect to each qualifying_child as defined in sec_152 who has not attained age because we have concluded that m a g m m g and l l s were not qualifying children as defined in sec_152 of petitioners for it follows as a matter of law that petitioners are not entitled to a child_tax_credit for that year for them iv accuracy-related_penalty as relevant herein sec_6662 and b and imposes a penalty equal to of the amount of any underpayment attributable to either negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax see sec_6662 regarding negligence and d regarding a substantial_understatement_of_income_tax negligence includes any failure to make a reasonable attempt to comply with the internal_revenue_code see sec_6662 sec_1_6662-3 income_tax regs an understatement of income_tax is substantial if it exceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6662 by definition an understatement generally is the excess of the tax required to be shown on the tax_return over the tax actually shown on the return sec_6662 with respect to a taxpayer’s liability for the penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to produce sufficient evidence indicating that it is appropriate to impose the penalty 116_tc_438 once the commissioner satisfies the burden of production the taxpayer must produce persuasive evidence that the commissioner’s determination is incorrect see rule a welch v helvering u s pincite higbee v commissioner t c pincite respondent has satisfied his burden by demonstrating that petitioners claimed contrary to law dependency_exemption deductions for ms sahadi and m a g m m g and l l s as well as the child_tax_credit in respect of ms sahadi’s three children ie petitioners’ grandchildren see sec_1_6662-3 income_tax regs sec_6664 provides an exception to the imposition of the accuracy- related penalty if the taxpayer establishes that there was reasonable_cause for and the taxpayer acted in good_faith with respect to the underpayment sec_1_6664-4 income_tax regs the decision whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances id para b generally the most important factor in so deciding is the extent of the taxpayer’s effort to assess the proper tax_liability id the record demonstrates that petitioners at the time that they filed their form_1040 did not regard ms sahadi as common_law married to mr athas the record also demonstrates that petitioners did not know at the time that they filed their form_1040 that ms sahadi intended to file or had filed the sahadi return with mr athas as married_filing_jointly claiming m a g m m g and l l s as dependents moreover petitioners provided substantial financial support for ms sahadi as well as m a g m m g and l l s in and may very well have provided more than half of their support under these circumstances the court holds that petitioners have satisfied their burden of proving reasonable_cause and good_faith accordingly petitioners are not liable for the accuracy-related_penalty for and respondent’s determination to the contrary is not sustained to reflect the foregoing decision will be entered for respondent as to the deficiency in income_tax and for petitioners as to the accuracy-related_penalty
